DETAILED ACTION
This office action response to the communication filed on 08/04/2021. 
Claims 1-19 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on January 13, 2022 and October 25, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 3 and 12 are recites the limitation “[[the]] a request " in line 2; 
Claims 8 and 17 are recites the limitation “[[a]] the service consumer " in line 2; There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (U.S. Patent Application Publication No. 2020/0322821), (“D1”, hereinafter), in view of Han et al. (U.S. Patent Application Publication No. 2019/0356558), (“D2”, hereinafter). 
As per Claim 1, D1 discloses a method ([see, [0005], a network data collecting method]), comprising: 
receiving a data request ([see, [0005], and Fig. 2, transmitting a Nnrf_NFManagement_NFUpdate_request message]) comprising a sampling ratio  ([see, [0114], Sampling ratio]) and 
grouping the at least one user equipment to create sub-populations of user equipment based on the partition criteria ([see, [0101, 0111-0112], the subscription to a group of UE(s) (corresponding to create sub-populations), and parameter applies to each group member UE for based on the Event Parameter Value(s) to be matched against, in order to meet the condition]); 
selecting, from each of the sub-populations of user equipment, a subset of user equipment by sampling randomly from each of the sub-populations according to the sampling ratio ([see, [0114], wherein the sampling ratio is applicable to subscription targeting a group of UEs, a random subset is selected among the target UEs according to the sampling ratio]); and
when an event trigger occurs, transmitting one or more event notifications regarding the at least one user equipment selected to a messaging framework or network function ([see, 0105], based on the operator's policy, If the event subscription occur, when the event subscription is about to expire based on the received Expiry time and the Service consumer NF wants to keep receiving notifications]). 
D1 doesn’t appear to explicitly disclose: receiving a data request includes a partition criteria parameter indicating how to group at least one user equipment.
However, D2 discloses receiving a data request includes a partition criteria parameter indicating how to group at least one user equipment ([see, [0083], and Fig. 5, wherein the NF 510 transmits a subscription request to the NWDAF 520 such that the analytic information is received as an event periodically or when a certain condition is satisfied in step 505, the NF 510 may transmit the newly defined analytic information including event reporting information to the NWDAF 520]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide modification in synchronization condition results in an efficient and enhanced the radio link quality in user equipment (D2, ¶ [0005]).
As per Claim 2, D1 and D2 disclose the method according to claim 1, and D1 further discloses wherein the receiving comprises receiving the data request at a network node ([see, [0015, 0266-0267], and Fig. 2, the the NFs receive the notify the NWDAF (e.g. with the event report) by invoking Nnf_EventExposure_Notify service operation]), and wherein the at least one user equipment are managed by the network node ([see, [0016-0018], the receive message includes Naf_EventExposure_Notify message comprises the corresponding UE external UE ID, and  an indication of any UE that performed by a network data analytic function (NWDAF) device]). 
  As per Claim 3, D1 and D2 disclose the method according to claim 1, and D1 further discloses wherein the receiving comprises receiving the request from a service consumer by invoking NnfEventExposureSubscribe service operation ([see, [0010], and Fig. 2, the Nnef_EventExposure_Subscribe message disclosed]).
As per Claim 4, D1 discloses a method ([see, [0005], a network data collecting method]), comprising: 
receiving a request for analytics information from a service consumer ([see, [0068], and Fig. 2, the NWDAF service consumer selects an NWDAF that supports requested analytics information by using the NWDAF discovery principles]), 
the request comprising an indication of at least one user equipment for which the analytics information is requested ([see, [0068, 0110], and Fig. 2, the NWDAF supports requested analytics information, and the request indicates number of UEs present in a geographical area]); 
transmitting a subscription request ([see, [0119], the reception of the subscription request of the event]), 
to a data collection node ([see, [0246], the he NWDAF performs data collection]), or 
one or more network functions (NF) managing the at least one user equipment ([see, [0118-0119], the Service consumer NF decides to terminate the event subscription, and furthermore, [0244], discloses the NF instance(s) of the relevant NF type(s) are serving the UE or group of UEs]), 
wherein the subscription request ([see, [0119], the reception of the subscription request of the event]), comprises event reporting information ([see, [0006], and Fig. 2, the Naf_EventExposure_Subscribe message comprise the Event Reporting] comprising a sampling ratio ([see, [0114], Sampling ratio]); and 
receiving an event notification, from a messaging framework or the network functions, regarding the analytics information for the at least one user equipment ([see, 0105], based on the operator's policy, If the event subscription occur, when the event subscription is about to expire based on the received Expiry time and the Service consumer NF wants to keep receiving notifications]).  
D1 doesn’t appear to explicitly disclose: wherein the subscription request comprises event reporting information comprising a partition criteria parameter.
However, D2 discloses wherein the subscription request comprises event reporting information comprising a partition criteria parameter ([see, [0083], and Fig. 5, wherein the NF 510 transmits a subscription request to the NWDAF 520 such that the analytic information is received as an event periodically or when a certain condition is satisfied in step 505, the NF 510 may transmit the newly defined analytic information including event reporting information to the NWDAF 520]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide event reporting information results effectively providing a service in a mobile 5G communication systems (D2, ¶ [0009]).
As per Claim 5, D1 and D2 disclose the method according to claim 4, and D1 further discloses wherein a value of the partition criteria parameter is set to service or network information related to the at least one user equipment or to user equipment mobility information depending on the analytics information requested by the service consumer ([see, [0099-0103], wherein subscribing to event reporting the Service consumer NF(s) provide, the Event Parameter Value(s) to be matched against, to meet the condition set to the relate network information, and notifying the subscribed Event ID, and Event Reporting Information, and the UE mobility out of an Area of Interest also disclosed]).
As per Claim 6, D1 and D2 disclose the method according to claim 4, and D1 further discloses wherein the partition criteria parameter comprises at least one of a Type Allocation Code (TAC), application identifier (ID), and/or UE communication ([see, [0089, 0274], an application ID disclosed]).  
As per Claim 7, D1 and D2 disclose the method according to claim 4, and D1 further discloses wherein the analytics information is requested for a specific user equipment, for a group of user equipment, or for all user equipment ([see, [0068, 0289, 0291], and Fig. 2, the  an NWDAF requested analytics information, and wherein the NWDAF, the objects may be UE(s), UE group(s), any UE]).  
As per Claim 8, D1 and D2 disclose the method according to claim 4, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the receiving comprises receiving the request from a service consumer invoking NnwdafAnalyticsSubscription_Subscribe or NnwdafAnalyticsInfoRequest service operation ([see, [0046, 0083], and Fig. 5: step 504-505, the event subscription service is also referred to as an nnwdaf_eventssubscription service disclosed]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide event reporting information results effectively providing a service in a mobile 5G communication systems (D2, ¶ [0009]).
As per Claim 9, D1 and D2 disclose the method according to claim 4, and D1 further discloses further comprising determining the data source or network functions managing the at least one user equipment for which the analytics information is requested  ([see, [0068, 0213], and Fig. 2, a network exposure function (NEF) device determine whether the monitoring event has been reported for all group member UE]). 
As per Claim 10, D1 discloses an apparatus ([see, [0317], apparatus]), comprising: 
at least one processor ([see, a processor, [0317]]); and 
at least one memory comprising computer program code ([see, a memory, [0319]]), 
the at least one memory and computer program code configured ([see, a memory and program instructions recorded on the media, [0319]]), 
with the at least one processor, to cause the apparatus at least to perform:
          receiving a data request ([see, [0005], and Fig. 2, transmitting a Nnrf_NFManagement_NFUpdate_request message]) comprising a sampling ratio ([see, [0114], Sampling ratio]) and; 
grouping the at least one user equipment to create sub-populations of user equipment based on the partition criteria ([see, [0101, 0111-0112], the subscription to a group of UE(s) (corresponding to create sub-populations), and parameter applies to each group member UE for based on the Event Parameter Value(s) to be matched against, in order to meet the condition]); 
selecting, from each of the sub-populations of user equipment, a subset of user equipment by sampling randomly from each of the sub-populations according to the sampling ratio ([see, [0114], Sampling ratio is applicable to subscription targeting a group of UEs, a random subset is selected among the target UEs according to the sampling ratio]); and
when an event trigger occurs, transmitting one or more event notifications regarding the at least one user equipment selected to a messaging framework or network function ([see, 0105], based on the operator's policy, If the event subscription occur, when the event subscription is about to expire based on the received Expiry time and the Service consumer NF wants to keep receiving notifications]). 
D1 doesn’t appear to explicitly disclose: receiving a data request includes a partition criteria parameter (i.e., event reporting information, see spec [0028-0029]) indicating how to group at least one user equipment.
However, D2 discloses receiving a data request includes a partition criteria parameter indicating how to group at least one user equipment ([see, [0083], and Fig. 5, wherein the NF 510 transmits a subscription request to the NWDAF 520 such that the analytic information is received as an event periodically or when a certain condition is satisfied in step 505, the NF 510 may transmit the newly defined analytic information including event reporting information to the NWDAF 520]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide modification in synchronization condition results in an efficient and enhanced the radio link quality in user equipment (D2, ¶ [0005]).
As per Claim 11, D1 and D2 disclose the apparatus according to claim 10, and D1 further discloses wherein the receiving comprises receiving the data request at a network node ([see, [0015, 0266-0267], and Fig. 2, the the NFs receive the notify the NWDAF (e.g. with the event report) by invoking Nnf_EventExposure_Notify service operation]), and wherein the at least one user equipment are managed by the network node ([see, [0016-0018], the receive message includes Naf_EventExposure_Notify message comprises the corresponding UE external UE ID, and  an indication of any UE that performed by a network data analytic function (NWDAF) device]). 
 As per Claim 12, D1 and D2 disclose the apparatus according to claim 10, and D1 further discloses wherein the receiving comprises receiving the request from a service consumer by invoking NnfEventExposureSubscribe service operation ([see, [0010], and Fig. 2, the Nnef_EventExposure_Subscribe message disclosed]).
As per Claim 13, D1 discloses an apparatus, comprising: 
at least one processor ([see, a processor, [0316]]); and 
at least one memory comprising computer program code, the at least one memory and computer program code configured ([see, a processor, memory with a program instructions recorded on the media, [0316-0319]]), with the at least one processor, 
to cause the apparatus at least to perform: 
receiving a request for analytics information from a service consumer ([see, [0068], and Fig. 2, the NWDAF service consumer selects an NWDAF that supports requested analytics information by using the NWDAF discovery principles]), 
the request comprising an indication of at least one user equipment for which the analytics information is requested ([see, [0068, 0110], and Fig. 2, the NWDAF supports requested analytics information, and the request indicates number of UEs present in a geographical area]); 
transmitting a subscription request ([see, [0119], the reception of the subscription request of the event]), 
to a data collection node ([see, [0246], the he NWDAF performs data collection]), or 
one or more network functions (NF) managing the at least one user equipment ([see, [0118-0119], the Service consumer NF decides to terminate the event subscription, and furthermore, [0244], discloses the NF instance(s) of the relevant NF type(s) are serving the UE or group of UEs]), 
wherein the subscription request ([see, [0119], the reception of the subscription request of the event]), comprises event reporting information ([see, [0006], and Fig. 2, the Naf_EventExposure_Subscribe message comprise the Event Reporting] comprising a sampling ratio ([see, [0114], Sampling ratio]); and 
receiving an event notification, from a messaging framework or the network functions, regarding the analytics information for the at least one user equipment ([see, 0105], based on the operator's policy, If the event subscription occur, when the event subscription is about to expire based on the received Expiry time and the Service consumer NF wants to keep receiving notifications]).  
D1 doesn’t appear to explicitly disclose: wherein the subscription request comprises event reporting information comprising a partition criteria parameter.
However, D2 discloses wherein the subscription request comprises event reporting information comprising a partition criteria parameter ([see, [0083], and Fig. 5, wherein the NF 510 transmits a subscription request to the NWDAF 520 such that the analytic information is received as an event periodically or when a certain condition is satisfied in step 505, the NF 510 may transmit the newly defined analytic information including event reporting information to the NWDAF 520]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide modification in synchronization condition results in an efficient and enhanced the radio link quality in user equipment (D2, ¶ [0005]).
As per Claim 14, D1 and D2 disclose the apparatus according to claim 13, and D1 further discloses wherein a value of the partition criteria parameter is set to service or network information related to the at least one user equipment or to user equipment mobility information depending on the analytics information requested by the service consumer ([see, [0099-0103], wherein subscribing to event reporting the Service consumer NF(s) provide, the Event Parameter Value(s) to be matched against, to meet the condition set to the relate network information, and notifying the subscribed Event ID, and Event Reporting Information, and the UE mobility out of an Area of Interest also disclosed]).
As per Claim 15, D1 and D2 disclose the apparatus according to claim 13, and D1 further discloses, wherein the partition criteria parameter comprises at least one of a Type Allocation Code (TAC), application identifier (ID), and/or UE communication ([see, [0089, 0274], an application ID disclosed]).  
As per Claim 16, D1 and D2 disclose the apparatus according to claim 13, and D1 further discloses wherein the analytics information is requested for a specific user equipment, for a group of user equipment, or for all user equipment ([see, [0068, 0289, 0291], and Fig. 2, the  an NWDAF requested analytics information, and wherein the NWDAF, the objects may be UE(s), UE group(s), any UE]).  
As per Claim 17, D1 and D2 disclose the apparatus according to claim 13, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the receiving comprises receiving the request from a service consumer invoking NnwdafAnalyticsSubscription_Subscribe or NnwdafAnalyticsInfoRequest service operation ([see, [0046, 0083], and Fig. 5: step 504-505, the event subscription service is also referred to as an nnwdaf_eventssubscription service disclosed]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide event reporting information results effectively providing a service in a mobile 5G communication systems (D2, ¶ [0009]).
As per Claim 18, D1 and D2 disclose the apparatus according to claim 13, and D1 further discloses further comprising determining the data source or network functions managing the at least one user equipment for which the analytics information is requested  ([see, [0068, 0213], and Fig. 2, a network exposure function (NEF) device determine whether the monitoring event has been reported for all group member UE]). 
As per Claim 19, D1 discloses a computer readable medium comprising program instructions stored ([see, a processor, memory with a program instructions recorded on the media, [0316-0319]]) thereon for performing at least a method comprising: 
receiving a data request ([see, [0005], and Fig. 2, transmitting a Nnrf_NFManagement_NFUpdate_request message]) comprising a sampling ratio  ([see, [0114], Sampling ratio]) and 
grouping the at least one user equipment to create sub-populations of user equipment based on the partition criteria ([see, [0101, 0111-0112], the subscription to a group of UE(s) (corresponding to create sub-populations), and parameter applies to each group member UE for based on the Event Parameter Value(s) to be matched against, in order to meet the condition]); 
selecting, from each of the sub-populations of user equipment, a subset of user equipment by sampling randomly from each of the sub-populations according to the sampling ratio ([see, [0114], Sampling ratio is applicable to subscription targeting a group of UEs, a random subset is selected among the target UEs according to the sampling ratio]); and
when an event trigger occurs, transmitting one or more event notifications regarding the at least one user equipment selected to a messaging framework or network function ([see, 0105], based on the operator's policy, If the event subscription occur, when the event subscription is about to expire based on the received Expiry time and the Service consumer NF wants to keep receiving notifications]). 
D1 doesn’t appear to explicitly disclose: receiving a data request includes a partition criteria parameter (i.e., event reporting information, see spec [0028-0029]) indicating how to group at least one user equipment.
However, D2 discloses receiving a data request includes a partition criteria parameter indicating how to group at least one user equipment ([see, [0083], and Fig. 5, wherein the NF 510 transmits a subscription request to the NWDAF 520 such that the analytic information is received as an event periodically or when a certain condition is satisfied in step 505, the NF 510 may transmit the newly defined analytic information including event reporting information to the NWDAF 520]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide modification in synchronization condition results in an efficient and enhanced the radio link quality in user equipment (D2, ¶ [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468